                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
         CHAMBERS OF                                                                   101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                               BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                 (410) 962-7810
                                                                                             Fax: (410) 962-2577
                                                                                     MDD_DLBChambers@mdd.uscourts.gov




                                                        January 27, 2020

     LETTER TO THE PARTIES

            RE:     John T. v. Commissioner, Social Security Administration
                    Civil No. DLB-18-3992

     Dear Plaintiff and Counsel:

             On December 28, 2018, Plaintiff John T., who appears pro se, petitioned this Court to
     review the Social Security Administration’s (“SSA’s”) final decision to deny his claims for
     Disability Insurance Benefits and Supplemental Security Income. ECF 1. I have considered
     Plaintiff’s filings1 and the SSA’s motion for summary judgment. ECF 25, 27, 29. I find that no
     hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of
     the SSA if it is supported by substantial evidence and if the SSA employed proper legal
     standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
     1996). Under that standard, I will deny the SSA’s motion and remand the case to the SSA for
     further evaluation pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my
     rationale.

             Plaintiff protectively filed his claims for benefits on November 17, 2015, alleging a
     disability onset date of October 15, 2014. Tr. 217-20. His claims were denied initially and on
     reconsideration. Tr. 137-44, 147-50. An Administrative Law Judge (“ALJ”) held a hearing on
     August 30, 2017, at which Plaintiff was represented by counsel. Tr. 36-66. Following that
     hearing, the ALJ determined that Plaintiff was not disabled within the meaning of the Social
     Security Act during the relevant time frame. Tr. 15-30. The Appeals Council denied Plaintiff’s
     request for review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable decision of the
     SSA.

             The ALJ found that Plaintiff suffered from the severe impairments of “status post
     prostate cancer; gout; chronic kidney disease; hypertension; obesity; and depression.” Tr. 18.
     Despite this impairment, the ALJ determined that Plaintiff retained the residual functional
     capacity (“RFC”) to:

            lift, carry, push, or pull 50 pounds occasionally and 25 pounds frequently, sit for
            six hours in an eight-hour day, and stand and/or walk for six hours in an eight-

     1
      Plaintiff included a discussion of his physical and mental health disorders and two letters from Mental
     Health Care Coordinators regarding his participation in psychiatric rehabilitation services. ECF 25, 29.
John T. v. Commissioner, Social Security Administration
Civil No. DLB-18-3992
January 27, 2020
Page 2

       hour day. The claimant can frequently balance, stoop, kneel, crouch, crawl, climb
       ramps, and climb stairs, but he can never climb ladders, ropes, or scaffolds, and
       he can never tolerate exposure to unprotected heights. The claimant can have
       occasional exposure to temperature extremes and humidity. He can perform
       simple, routine tasks and make simple work related decisions. He can have
       frequent interaction with supervisors and coworkers, but he can have only
       occasional interaction with the public.

Tr. 22. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff was capable of performing his past relevant work as a material handler, Tr. 28; see U.S.
Dep’t of Labor, Dictionary of Occupational Titles § 922.687-058 (4th ed. 1991), and, in the
alternative, that Plaintiff could perform other jobs existing in significant numbers in the national
economy, Tr. 29-30. Accordingly, the ALJ concluded that Plaintiff was not disabled. Tr. 30.

       I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
findings for compliance with the law, and (3) determining from the evidentiary record whether
substantial evidence supports the ALJ’s findings).

        The ALJ proceeded in accordance with applicable law at the first two steps of the
sequential evaluation. The ALJ ruled in Plaintiff’s favor at step one and determined that he had
not engaged in substantial gainful activity since his application date. Tr. 17; see 20 C.F.R. §§
404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the ALJ then considered the severity of each of
the impairments that Plaintiff claimed prevented him from working, finding his status post
prostate cancer, gout, chronic kidney disease, hypertension, obesity, and depression to be severe.
Tr. 18; see 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). The ALJ determined that
Plaintiff’s history of alcohol abuse, obstructive sleep apnea, acute cholecystitis, and diabetes
were not severe impairments because “they are treated with medication, intermittently
symptomatic or asymptomatic, resolved with treatment, or otherwise cause no more than
minimal effects on the claimant’s ability to perform basic work activities.” Tr. 18. Similarly,
Plaintiff’s hyperaldosteronism was “expected to resolve with surgery.” Id.

        At step three, the ALJ determined that Plaintiff’s physical and mental impairments did
not meet or medically equal the criteria of any listings. Tr. 18-21; see 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). Regarding Plaintiff’s physical impairments, the ALJ
identified and considered Listings 6.05 (chronic kidney disease), 13.24 (prostate gland –
carcinoma), and 14.09 (inflammatory arthritis). Tr. 18-19. Because hypertension and obesity are
not listed impairments, the ALJ considered Plaintiff’s hypertension under the listings for the
cardiovascular system and Plaintiff’s obesity under Social Security Ruling 02-01p. Tr. 18-19.

        The ALJ evaluated Plaintiff’s depression under Listing 12.04 (depressive, bipolar and
related disorders). Tr. 19-21. The ALJ had to apply the special technique applicable to mental
John T. v. Commissioner, Social Security Administration
Civil No. DLB-18-3992
January 27, 2020
Page 3

impairments. See 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00 (2018). The technique requires
analysis of: (1) “paragraph A criteria,” which consist of a set of medical findings; (2) “paragraph
B criteria,” which consist of a set of impairment-related functional limitations; and (3)
“paragraph C criteria,” which relate to “serious and persistent” disorders lasting at least two
years with a history of ongoing medical treatment and marginal adjustment. Id. § 12.00(A), (G).
A claimant’s impairment meets Listing 12.04 by satisfying either the paragraph A and paragraph
B criteria, or the paragraph A and paragraph C criteria. Id. § 12.00(A)(2). Paragraph B consists
of four broad functional areas including: (1) understanding, remembering, or applying
information; (2) interacting with others; (3) concentrating, persisting, or maintaining pace, and
(4) adapting or managing oneself. Id. § 12.00(A)(2)(b). The SSA uses a five-point scale to rate
a claimant’s degree of limitation in the four areas: none, mild, moderate, marked, or extreme. 20
C.F.R. § 416.920a(c)(4). A claimant must show extreme limitation in one area, or marked
limitation in two areas, to be deemed to have met the paragraph B criteria. 20 C.F.R. Pt. 404,
Subpt. P, App’x 1 § 12.04(B) (2018).

       Here, the ALJ assigned a rating to the paragraph B criteria and found that Plaintiff had a
“moderate” limitation in all four functional areas, including the ability to concentrate, persist, or
maintain pace. Tr. 20-21.

        The ALJ continued with the sequential evaluation and considered, in assessing Plaintiff’s
RFC, the extent to which his impairments limited his ability to work. In her analysis, the ALJ
summarized Plaintiff’s subjective complaints from his hearing testimony and provided a detailed
review of his medical records. Tr. 22-28. The ALJ noted, among other findings, that “the
evidence indicates that compliance with psychotropic medication combined with psychotherapy
has been quite effective in reducing his symptoms to a manageable level that allows work
activity within the parameters defined in the [RFC].” Tr. 26-27.

        The ALJ’s decision does not comport with the requirements in Mascio v. Colvin, 780
F.3d 632 (4th Cir. 2015). In that case, the Fourth Circuit determined that remand was
appropriate for three distinct reasons, including, as pertinent to this case, the inadequacy of the
ALJ’s evaluation of “moderate difficulties” in concentration, persistence, or pace. Id. at 638.
That functional area “refers to the abilit[y] to focus attention on work activities and stay on task
at a sustained rate.” 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.00(E)(3) (2018). The Social
Security regulations define a “moderate limitation” as the “fair” ability to function
“independently, appropriately, effectively, and on a sustained basis.” Id. § 12.00(F)(2). In
comparison, a “mild limitation” reflects a slightly limited functional ability, and a “marked
limitation” reflects a seriously limited functional ability. Id.

        The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the
VE—and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ
determined that the claimant had moderate difficulties in maintaining concentration, persistence,
or pace. 780 F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other
circuits that an ALJ does not account for a claimant’s limitations in concentration, persistence,
John T. v. Commissioner, Social Security Administration
Civil No. DLB-18-3992
January 27, 2020
Page 4

and pace by restricting the hypothetical question to simple, routine tasks or unskilled work.” Id.
at 638 (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal
quotation marks omitted). In so holding, the Fourth Circuit emphasized the distinction between
the ability to perform simple tasks and the ability to stay on task, stating that “[o]nly the latter
limitation would account for a claimant’s limitation in concentration, persistence, or pace.” Id.
Although the Fourth Circuit noted that the ALJ’s error might have been cured by an explanation
as to why the claimant’s moderate difficulties in concentration, persistence, or pace did not
translate into a limitation in the claimant’s RFC, it held that absent such an explanation, remand
was necessary. Id.

        Here, the ALJ’s analysis of Plaintiff’s ability to concentrate, persist, or maintain pace is
as follows:

       With regard to concentrating, persisting, or maintaining pace, the claimant has a
       moderate limitation. He alleged he stays in bed and watches television most of
       the day, and although he can count change, he is unable to concentrate well
       enough to pay bills or handle bank accounts. He stated he has a short attention
       span and does not finish tasks he starts or follow instructions well, but he can
       drive a vehicle, which suggests he can concentrate well enough to reach his
       destinations and avoid other drivers and hazards on the road. On the other hand,
       the claimant’s group therapy records indicate he is typically engaged in the
       process, engaging with others and following along with the course of therapy.
       Despite some fluctuations in attention and concentration due to running out of
       medication, the mental status examinations of record show the claimant generally
       has normal cognition, with intact concentration specifically noted in 2017. Based
       on the overall evidence, I find that the claimant’s mental impairment causes no
       more than moderate limitations in this functional area.

Tr. 20-21 (internal citations omitted). This analysis contains no discussion of Plaintiff’s ability
to sustain work over a typical workday. The tasks cited by the ALJ – driving a vehicle and
engaging in group therapy sessions – are not typically tasks that are sustained over eight-hour, or
even two-hour, periods.

        In explaining how she arrived at the RFC, the ALJ stated that “[b]ased on the claimant’s
cognitive and behavioral presentation during therapy sessions and mental status examinations
throughout 2015, 2016, and 2017, combined with the efficacy of medication and therapy in
reducing his psychiatric symptoms, I find that he can perform simple, routine tasks and make
simple work related decisions.” Tr. 26. These limitations are directly analogous to the
limitations deemed insufficient in Mascio. 780 F.3d at 638 (quoting Winschel, 631 F.3d at 1180)
(finding “simple, routine tasks or unskilled work” to be insufficient to address a claimant’s
moderate limitations in concentration, persistence, or pace).

       The ALJ noted that both State agency mental health consultants opined that Plaintiff
“might have occasional difficulties performing activities within a schedule or completing normal
John T. v. Commissioner, Social Security Administration
Civil No. DLB-18-3992
January 27, 2020
Page 5

work periods without psychological interruptions.” Tr. 27 (citing Tr. 75-76, 89-90). The ALJ
explained that their opinions were “somewhat vague with regard to the frequency or extent of the
claimant’s limitations” and that she therefore “assigned additional and more specific limitations
based on a preponderance of the complete evidence of record, including the claimant’s
testimony.” Id. However, the ALJ did not include an additional or more specific limitation
addressing Plaintiff’s ability to concentrate, persist, or maintain pace. In the absence of a
limitation to accommodate Plaintiff’s moderate difficulties maintaining concentration,
persistence, or pace, Mascio requires that the ALJ explain why no such limitation is required.
780 F.3d at 638. The ALJ has not provided such an explanation here.

        In light of the ALJ’s inadequate RFC assessment, I need not address whether the
remainder of the ALJ’s analysis complied with the relevant legal standards. In ordering remand
for further consideration by the SSA, I express no opinion as to whether the ALJ’s ultimate
conclusion that Plaintiff is not entitled to benefits is correct.

      Despite the informal nature of this letter, it should be flagged as an opinion.        An
implementing order follows.

                                                Sincerely yours,

                                                           /s/

                                                Deborah L. Boardman
                                                United States Magistrate Judge
